Citation Nr: 1822805	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-28 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for left lower extremity neuropathy (to include feet and knees), including as due to herbicide exposure or as secondary to service-connected diabetes mellitus (DM).

2. Entitlement to service connection for right lower extremity neuropathy (to include feet and knees), including as due to herbicide exposure or as secondary to service-connected DM.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968, with service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement (NOD) was received in May 2013.  A statement of the case (SOC) was issued in July 2014.  A substantive appeal was timely received in July 2014.  

In February 2018, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the Veteran's electronic claims file.

The record before the Board consists solely of electronic records within the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development is warranted prior to adjudication of the issues of service connection for neuropathy of the left and right lower extremities.

The Veteran contends, in essence, that he has left and right lower extremity neuropathy that can be attributed to his exposure to herbicide agents while serving in the Republic of Vietnam.  In the alternative, he has also maintained that his bilateral lower extremity neuropathy is secondary to his service-connected DM.

The Veteran's service treatment records reveal no sign or symptom of left or right lower extremity neuropathy.  The Veteran's enlistment examination from November 1965 and separation examination from November 1968 both show "normal" results for "lower extremities."

The first post-service treatment for the Veteran's complaints of pain in his legs is from September 2008.

Private treatment records from March 2012 show a diagnosis for neuropathy.

In September 2012, the Veteran was provided with a VA diabetic sensory-motor peripheral neuropathy examination.  The VA examiner noted symptoms attributable to non-diabetic neuropathy.  The examiner opined that the Veteran's lower extremity neuropathy is less likely than not proximately due to or the result of the Veteran's service-connected DM.  He added that the Veteran's lower extremity neurosense losses correspond to the sural distribution, which is more commonly found with aging (natural progression).  The examiner noted that the C-file references a negative EMG test from earlier this year from notes by his private doctor- which excludes lumbar radiculopathy that might have been related to his spine disease had the test been positive.  Given these facts along with the onset of these lower extremity symptoms about 5-6 years ago per his report, the examiner opined that it is less likely than not that these mild bilateral lower extremity neuropathy findings are due to diabetes; there is also no aggravation of these mild bilateral lower extremity neuropathy findings due to diabetes.

The Board observes that the record evidence reflects that the Veteran was not diagnosed with left or right lower extremity neuropathy within one year of his exposure to herbicide agents, and hence this condition does not qualify for the herbicide exposure presumption under 38 C.F.R. §3.309(e).  Nonetheless, this condition and in-service exposure to herbicide agents can still be considered under traditional service connection principles, concerning the matter of direct causation, which has yet be addressed in a medical opinion.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2016); Combee v. Brown, 34 F.3d 1163, 1167 (Fed. Cir. 2004).

As such, a supplemental addendum opinion-based on full review of the record and supported by rationale-is warranted in order to accord the Veteran every consideration and to fairly resolve the issues on appeal.  In particular, the VA must address any potential etiology of the Veteran's left and right lower extremity neuropathy to his in-service exposure to herbicide agents.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the September 2012 VA examination (or another examiner if unavailable) for preparation of an addendum opinion.  If this examiner is no longer available, the claims file must be returned to a medical professional of similar expertise.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.  All pertinent evidence of record must be made available to and reviewed by the examiner.

The examiner is asked to address the following:

a. Is it at least as likely as not (50 percent or greater probability) that the diagnosis of left lower extremity  neuropathy, which the Veteran now has, had its onset in service or is otherwise etiologically related to any in-service disease, injury, or event, including exposure to herbicide agents?

b. Is it at least as likely as not (50 percent or greater probability) that the diagnosis of right lower extremity  neuropathy, which the Veteran now has, had its onset in service or is otherwise etiologically related to any in-service disease, injury, or event, including exposure to herbicide agents?

In responding to questions (a) and (b), the examiner is asked to consider and discuss the scientific and statistical data from the National Academy of Science (NAS) that pertain to peripheral neuropathy and exposure to herbicide agents, and then to address whether there is a medically sound basis to attribute in any way the diagnosis of left and right lower extremity neuropathy to the Veteran's in-service exposure to herbicide agents.

Please Note: The Board is cognizant that there is no presumption of service connection for non-early onset peripheral neuropathy due to exposure to herbicide agents.  The question here is what is the likelihood that this Veteran's left and right lower extremity neuropathy is related to his exposure to herbicide agents, given his medical history, family history, absence or presence of other risk factors, etc.

A fully articulated rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

2. The RO should then carefully review the examination report obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO should return the case to the examiner for completion of the inquiry.

3. The RO should then re-adjudicate the issues in light of all the evidence of record.  If the benefits sought remain denied, the RO should provide the Veteran and his representative a supplemental statement of the case as to the issues on appeal, and afford them a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




